       Case 3:10-md-02184-CRB Document 171 Filed 09/04/19 Page 1 of 3



 1   DAVID H. KRAMER, SBN 168452
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     650 Page Mill Road
 3   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 4   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 5
     BRIAN M. WILLEN, admitted pro hac vice
 6   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 7   1301 Avenue of the Americas, 40th Floor
     New York, NY 10019
 8   Telephone: (212) 999-5800
     Facsimile: (212) 999-5899
 9   Email: bwillen@wsgr.com

10   Attorneys for Defendant Google LLC

11                             UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13                                  SAN FRANCISCO DIVISION

14
     IN RE GOOGLE LLC STREET VIEW               Case No. 3:10-md-02184-CRB
15   ELECTRONIC COMMUNICATIONS
     LITIGATION                                 DECLARATION OF BRIAN M. WILLEN
16                                              REGARDING MOTION FOR PRELIMI-
                                                NARY SETTLEMENT APPROVAL
17
                                                Judge: Hon. Charles R. Breyer
18

19
20
21

22

23

24

25

26

27

28


     DECLARATION OF BRIAN M. WILLEN REGARDING                       CASE NO.: 3:10-MD-02184-CRB
     MOT. FOR PRELIMINARY SETTLEMENT APPROVAL
       Case 3:10-md-02184-CRB Document 171 Filed 09/04/19 Page 2 of 3



 1          I, Brian M. Willen, declare:

 2          1.      I am a member of the law firm Wilson Sonsini Goodrich & Rosati P.C.

 3   (“WSGR”), counsel of record for Defendant Google LLC (“Google”). I submit this Declaration

 4   in response to Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement and relat-

 5   ed papers (Dkt. No. 166) (the “Preliminary Approval Motion”) and pursuant to Paragraph 8 of

 6   the Northern District of California’s Procedural Guidance for Class Action Settlements (the

 7   “Procedural Guidance”). I have personal knowledge of the facts set forth in this Declaration and

 8   can testify competently thereto.

 9          2.      In their Preliminary Approval Motion, Plaintiffs recommend that the following

10   eight organizations receive cy pres funds through the proposed settlement: (1) The Center on

11   Privacy & Technology at Georgetown Law; (2) Center for Digital Democracy; (3) Massachusetts

12   Institute of Technology - Internet Policy Research Initiative (“MIT IPRI”); (4) World Privacy

13   Forum; (5) Public Knowledge; (6) Rose Foundation for Communities and the Environment; (7)

14   American Civil Liberties Union Foundation, Inc. (“ACLU”); and (8) Consumer Reports, Inc. (col-

15   lectively, the “Proposed Recipients”). Preliminary Approval Motion at 6.

16          3.      The Proposed Recipients were identified and proposed exclusively by Plaintiffs

17   and their counsel. Neither Google nor its counsel made any changes to the list of Proposed Re-

18   cipients prior to Plaintiffs’ filing of their Preliminary Approval Motion to the Court.

19          4.      Paragraph 8 of the Procedural Guidance provides that if a proposed class action
20   settlement “contemplates a cy pres award,” the parties should “identify any relationship they or
21   their counsel have with the proposed cy pres recipients.”

22          5.      I have reviewed WSGR’s records to identify any relationship with the Proposed

23   Recipients, including but not limited to any donations to the proposed recipients by WSGR and

24   board of director roles by WSGR attorneys, both over the last 10 years. These records indicate

25   that WSGR has provided pro bono services to the ACLU and its related entities, and made dona-

26   tions of $10,000 to the ACLU of Southern California in 2013 and $5,000 to the ACLU of Dela-

27   ware in 2014. I am not aware of any other relationships between WSGR and any other Proposed

28   Recipients.


     DECLARATION OF BRIAN M. WILLEN REGARDING          -1-                   CASE NO.: 3:10-MD-02184-CRB
     MOT. FOR PRELIMINARY SETTLEMENT APPROVAL
       Case 3:10-md-02184-CRB Document 171 Filed 09/04/19 Page 3 of 3



 1           6.     Under my supervision, Google has reviewed its records over the last 10 years to

 2   identify any relationship with the Proposed Recipients, including but not limited to any donations

 3   made by Google to the Proposed Recipients. Those records identify a relationship between

 4   Google and three of the eight Proposed Recipients: (1) World Privacy Forum; (2) Public

 5   Knowledge; and (3) MIT IPRI.

 6           7.     More specifically, Google’s records reflect the following contributions to the

 7   three Proposed Recipients identified in Paragraph 6:

 8                a. Google made unrestricted donations for research totaling $225,000 to World Pri-

 9                   vacy Forum in the period 2016-2018.

10                b. Google made donations for issues unrelated to privacy totaling approximately

11                   $1,005,000 to Public Knowledge in the period 2014-2018.

12                c. Google has awarded research funding to MIT to support certain members of the

13                   faculty associated with the IPRI, including Hal Abelson and David Clark.

14           8.     In addition, Google made two restricted donations (for specific events) totaling

15   $40,000 to the Roger Baldwin Foundation, an affiliate of the ACLU of Illinois, in the period 2016-

16   2018.

17           9.     Other than the donations listed above, I am not aware of any other relationships

18   between Google and the Proposed Recipients.

19           I declare under penalty of perjury under the laws of the United States of America that the
20   foregoing is true and correct to the best of my knowledge.
21

22   Dated: September 4, 2019
                                                       By:       /s/ Brian M. Willen
23                                                           Brian M. Willen
                                                             Email: bwillen@wsgr.com
24

25                                                     Attorney for Defendant Google LLC

26

27

28


     DECLARATION OF BRIAN M. WILLEN REGARDING         -2-                  CASE NO.: 3:10-MD-02184-CRB
     MOT. FOR PRELIMINARY SETTLEMENT APPROVAL
